DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "700" and "900" have both been used to designate the computing platform in specification paragraph [0070].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “700” has been used to designate both a force prediction graph for Al in specification paragraph [0068] and a computing platform in specification paragraph [0070].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “computing platform 700 illustrated in Figure 9” is referenced in specification paragraph [0070].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
In claim 1, line 1, “the motion” should read “motion”
In claim 1, line 2, “the method comprising:” should read “the computational method comprising:”
In claim 9, line 1, “the motion” should read “motion”
In claim 9, line 2, “the method comprising:” should read “the computational method comprising:”
In claim 15, line 1, “the motion” should read “motion”
In claim 15, line 2, “the method comprising:” should read “the computational method comprising:”
Dependent claims 2-8 are objected to based on being directly or indirectly dependent on objected claim 1.
Dependent claims 10-14 are objected to based on being directly or indirectly dependent on objected claim 9.
Dependent claims 16-20 are objected to based on being directly or indirectly dependent on objected claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the unique representation” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the unique representation” has been interpreted as “a unique representation”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“simulating the motion of elements within a multi-element system using a graph neural network (GNN)”
“converting a molecular dynamics snapshot of the elements within the multi-element system into a directed graph comprised of nodes and edges, the nodes including first and second nodes and the edges including first and second edges”
“initially embedding the nodes and the edges to obtain initially embedded nodes and edges”
“updating the initially embedded nodes and edges by passing a first message from the first edge to the first node using a first message function and passing a second message from the first node to the first edge using a second message function to obtain updated embedded nodes and edges”
“predicting a force vector for one or more elements within the multi-element system based on the updated embedded edges and a unit vector pointing from the first node to the second node or the second node to the first node”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitations in the context of this claim encompass using a graph neural network to simulate the motion of elements in a multi-element system (corresponds to mathematical calculations/equations; see Fig. 4 and specification paragraphs [0044]-[0057] for a discussion of the equations used for simulating the motion of elements using a GNN); converting a molecular dynamics snapshot of elements into a direct graph of nodes and edges, including first and second nodes and first and second edges (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can convert a snapshot of elements into a directed graph comprising first and second nodes and first and second edges); initially embedding the nodes and edges to get initially embedded nodes and edges (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0044]-[0049] for a discussion of the equations (Equations 7, 8, and 9)  used in order to calculate the initial embeddings for the nodes and edges); updating the initially embedded nodes and edges by using a first and second message function to pass a first and second message from the first edge to the first node and from the first node to the first edge respectively (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0050]-[0057] for a discussion on the mathematical equations used for message passing (Equations 10 and 11) and for the first and second message functions (Equations 12 and 13)); and predicting a force vector for one or more elements based on the updated embedded edges and a unit vector pointing from either the first node to the second node or the second node to the first node (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0059]-[0062] for a discussion on the mathematical equations (Equations 14 and 15) used to calculate a force vector for one or more elements).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein the initially embedding step includes initially embedding the edges using a Gaussian filter to obtain the initially embedded edges”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of initially embedding the nodes and edges. The limitation of claim 2 further limits the limitation of claim 1 by further defining what the initially embedding comprises. The above limitation in the context of this claim encompasses initially embedding the nodes and edges, including embedding the edges by using a Gaussian filter to get the initially embedded edges (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0044]-[0049] for a discussion of the equations (Equations 7, 8, and 9) used in order to calculate the initial embeddings for the nodes and edges using a Gaussian filter).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the first message function uses the first message and the initially embedded nodes as inputs, and the second message function uses the second message and the initially embedded edges as inputs”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of updating the initially embedded nodes and edges. The limitation of claim 3 further limits the limitation of claim 1 by further defining what the inputs to the first and second message functions comprise. The above limitation in the context of this claim encompasses updating the initially embedded nodes and edges by using a first and second message function to pass a first and second message from the first edge to the first node and from the first node to the first edge respectively, where the inputs to the first message function are the first message and the initially embedded nodes, and the inputs to the second message function are the second message and the initially embedded edges (corresponds to mathematical calculation; see Fig. 4, Fig. 5A, Fig. 5B, and specification paragraphs [0050]-[0058] for a discussion on the mathematical equations used for message passing (Equations 10 and 11) and for the first and second message functions (Equations 12 and 13), where the inputs to the first message function are the first message and the initially embedded nodes, and the inputs to the second message function are the second message and the initially embedded edges).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 1. The limitation of claim 4 is only an additional element to the abstract ideas of claim 1.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). The limitation:
“wherein the computational method is integrated into molecular dynamics (MD) software”
As drafted, is an additional element that amounts to generally linking the use of a judicial exception to a particular technological environment or field of use, namely the molecular dynamics software environment. See MPEP 2106.05(h). Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception cannot integrate a judicial exception into a practical application. Therefore, the additional element does not integrate the abstract idea into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are generally linking the use of a judicial exception to a particular technological environment or field of use, namely the molecular dynamics software environment. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. Therefore, the claim is not patent eligible.

Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the first and second nodes represent first and second neighboring atoms and the first and second edges represent interatomic influences between the first and second neighboring atoms”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of converting a molecular dynamics snapshot of the elements within the multi-element system into a directed graph. The limitation of claim 5 further limits the limitation of claim 1 by further defining what the first and second nodes and the first and second edges represent. The above limitation in the context of this claim encompasses converting a molecular dynamics snapshot of elements into a direct graph of nodes and edges, including first and second nodes and first and second edges, where the nodes represent neighboring atoms and the edges represent interatomic influences between neighboring atoms (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can convert a snapshot of elements into a directed graph comprising first and second nodes and first and second edges, where the nodes represent neighboring atoms and the edges represent interatomic influences between neighboring atoms).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the unit vector is a representation of a direction of the interatomic influences between the first and second neighboring atoms”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of predicting a force vector for one or more elements. The limitation of claim 6 further limits the limitation of claim 1 by further defining what the unit vector represents. The above limitation in the context of this claim encompasses predicting a force vector for one or more elements based on the updated embedded edges and a unit vector pointing from either the first node to the second node or the second node to the first node, where the unit vector represents the direction of interatomic influences between neighboring atoms (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0059]-[0062] for a discussion on the mathematical equations (Equations 14 and 15) used to calculate a force vector for one or more elements).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the initially embedding step includes mapping the nodes using a unique representation of an atom's element to obtain initially embedded nodes”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of initially embedding the nodes and edges. The limitation of claim 7 further limits the limitation of claim 1 by further defining what the initially embedding comprises. The above limitation in the context of this claim encompasses initially embedding the nodes and edges, including mapping the nodes using a unique representation of an atom’s element (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0044]-[0049] for a discussion of the equations (Equations 7, 8, and 9) used in order to calculate the initial embeddings for the nodes and edges using a one-hot encoding (mapping using a unique representation) of the element’s atom type).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein a single dense hidden layer is used for the unique representation of an atom's element”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of using a graph neural network to simulate the motion of elements in a multi-element system, wherein a single dense hidden layer is used for the unique representation of an atom’s element (corresponds to mathematical calculations/equations; see Fig. 4 and specification paragraphs [0044]-[0057] for a discussion of the equations used for simulating the motion of elements using a GNN where a single dense hidden layer is used for the one-hot encoding (unique representation mapping) for an element’s atom type).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible

Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“simulating the motion of elements within a multi- element system using a graph neural network (GNN)”
“converting a molecular dynamics snapshot of the elements within the multi-element system into a directed graph comprised of nodes and edges, the nodes including first, second and third nodes and the edges including first, second and third edges”
“initially embedding the nodes and the edges to obtain initially embedded nodes and edges”
“updating the initially embedded nodes and edges by passing a first message from the first edge to the first node using a first message function and passing a second message from the first node to the first edge using a second message function to obtain updated embedded nodes and edges, the second message function representing interactions between the first, second and third nodes”
“predicting a force vector for one or more elements within the multi-element system based on the updated embedded edges”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitations in the context of this claim encompass using a graph neural network to simulate the motion of elements in a multi-element system (corresponds to mathematical calculations/equations; see Fig. 4 and specification paragraphs [0044]-[0057] for a discussion of the equations used for simulating the motion of elements using a GNN); converting a molecular dynamics snapshot of elements into a direct graph of nodes and edges, including first, second, and third nodes and first, second, and third edges (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can convert a snapshot of elements into a directed graph comprising first, second, and third nodes and first, second, and third edges); initially embedding the nodes and edges to get initially embedded nodes and edges (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0044]-[0049] for a discussion of the equations (Equations 7, 8, and 9)  used in order to calculate the initial embeddings for the nodes and edges); updating the initially embedded nodes and edges by using a first and second message function to pass a first and second message from the first edge to the first node and from the first node to the first edge respectively, the second message function representing interactions between the nodes (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0050]-[0057] for a discussion on the mathematical equations used for message passing (Equations 10 and 11) and for the first and second message functions (Equations 12 and 13)); and predicting a force vector for one or more elements based on the updated embedded edges (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0059]-[0062] for a discussion on the mathematical equations (Equations 14 and 15) used to calculate a force vector for one or more elements).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the initially embedding step includes initially embedding the edges using a Gaussian filter to obtain the initially embedded edges”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of initially embedding the nodes and edges. The limitation of claim 10 further limits the limitation of claim 9 by further defining what the initially embedding comprises. The above limitation in the context of this claim encompasses initially embedding the nodes and edges, including embedding the edges by using a Gaussian filter to get the initially embedded edges (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0044]-[0049] for a discussion of the equations (Equations 7, 8, and 9) used in order to calculate the initial embeddings for the nodes and edges using a Gaussian filter).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the first message function uses the first message and the initially embedded nodes as inputs, and the second message function uses the second message and the initially embedded edges as inputs”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of updating the initially embedded nodes and edges. The limitation of claim 11 further limits the limitation of claim 9 by further defining what the inputs to the first and second message functions comprise. The above limitation in the context of this claim encompasses updating the initially embedded nodes and edges by using a first and second message function to pass a first and second message from the first edge to the first node and from the first node to the first edge respectively, where the inputs to the first message function are the first message and the initially embedded nodes, and the inputs to the second message function are the second message and the initially embedded edges (corresponds to mathematical calculation; see Fig. 4, Fig. 5A, Fig. 5B, and specification paragraphs [0050]-[0058] for a discussion on the mathematical equations used for message passing (Equations 10 and 11) and for the first and second message functions (Equations 12 and 13), where the inputs to the first message function are the first message and the initially embedded nodes, and the inputs to the second message function are the second message and the initially embedded edges).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 9. The limitation of claim 12 is only an additional element to the abstract ideas of claim 9.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). The limitation:
“wherein the computational method is integrated into molecular dynamics (MD) software”
As drafted, is an additional element that amounts to generally linking the use of a judicial exception to a particular technological environment or field of use, namely the molecular dynamics software environment. See MPEP 2106.05(h). Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception cannot integrate a judicial exception into a practical application. Therefore, the additional element does not integrate the abstract idea into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are generally linking the use of a judicial exception to a particular technological environment or field of use, namely the molecular dynamics software environment. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. Therefore, the claim is not patent eligible.

Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the first and second nodes represent first and second neighboring atoms and the first and second edges represent interatomic influences between the first and second neighboring atoms”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of converting a molecular dynamics snapshot of the elements within the multi-element system into a directed graph. The limitation of claim 13 further limits the limitation of claim 9 by further defining what the first and second nodes and the first and second edges represent. The above limitation in the context of this claim encompasses converting a molecular dynamics snapshot of elements into a direct graph of nodes and edges, including first and second nodes and first and second edges, where the nodes represent neighboring atoms and the edges represent interatomic influences between neighboring atoms (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can convert a snapshot of elements into a directed graph comprising first and second nodes and first and second edges, where the nodes represent neighboring atoms and the edges represent interatomic influences between neighboring atoms).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible

Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the initially embedding step includes mapping the nodes using a unique representation of an atom's element to obtain the initially embedded nodes”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of initially embedding the nodes and edges. The limitation of claim 14 further limits the limitation of claim 9 by further defining what the initially embedding comprises. The above limitation in the context of this claim encompasses initially embedding the nodes and edges, including mapping the nodes using a unique representation of an atom’s element (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0044]-[0049] for a discussion of the equations (Equations 7, 8, and 9) used in order to calculate the initial embeddings for the nodes and edges using a one-hot encoding (mapping using a unique representation) of the element’s atom type). The limitation:
“a single dense hidden layer is used for the unique representation of the atom's element”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of using a graph neural network to simulate the motion of elements in a multi-element system, wherein a single dense hidden layer is used for the unique representation of an atom’s element (corresponds to mathematical calculations/equations; see Fig. 4 and specification paragraphs [0044]-[0057] for a discussion of the equations used for simulating the motion of elements using a GNN where a single dense hidden layer is used for the one-hot encoding (unique representation mapping) for an element’s atom type).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible

Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“simulating the motion of elements within a multi-element system using a graph neural network (GNN)”
“converting a molecular dynamics snapshot of the elements within the multi-element system into a directed graph comprised of nodes and edges, the nodes including first and second nodes and the edges including first and second edges”
“initially embedding the nodes and the edges to obtain initially embedded nodes and edges”
“updating the initially embedded nodes and edges by iteratively passing a first message from the first edge to the first node using a first message function and iteratively passing a second message from the first node to the first edge using a second message function to obtain updated embedded nodes and edges”
“predicting a force vector for one or more elements within the multi-element system based on the updated embedded edges”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitations in the context of this claim encompass using a graph neural network to simulate the motion of elements in a multi-element system (corresponds to mathematical calculations/equations; see Fig. 4 and specification paragraphs [0044]-[0057] for a discussion of the equations used for simulating the motion of elements using a GNN); converting a molecular dynamics snapshot of elements into a direct graph of nodes and edges, including first and second nodes and first and second edges (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can convert a snapshot of elements into a directed graph comprising first and second nodes and first and second edges); initially embedding the nodes and edges to get initially embedded nodes and edges (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0044]-[0049] for a discussion of the equations (Equations 7, 8, and 9)  used in order to calculate the initial embeddings for the nodes and edges); updating the initially embedded nodes and edges by using a first and second message function to iteratively pass a first and second message from the first edge to the first node and from the first node to the first edge respectively (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0050]-[0057] for a discussion on the mathematical equations used for message passing (Equations 10 and 11) and for the first and second message functions (Equations 12 and 13)); and predicting a force vector for one or more elements based on the updated embedded edges (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0059]-[0062] for a discussion on the mathematical equations (Equations 14 and 15) used to calculate a force vector for one or more elements).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the iteratively passing steps of the updating step are conducted more than once”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of updating the initially embedded nodes and edges. The limitation of claim 16 further limits the limitation of claim 15 by further specifying that the iteratively passing of the first and second messages occurs more than once. The above limitation in the context of this claim encompasses updating the initially embedded nodes and edges by using a first and second message function to iteratively pass a first and second message from the first edge to the first node and from the first node to the first edge respectively, wherein the iteratively passing of the first and second messages occurs more than once (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0050]-[0057] for a discussion on the mathematical equations used for message passing (Equations 10 and 11) and for the first and second message functions (Equations 12 and 13), where these equations can be calculated more than once).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the first message function uses the first message and the initially embedded nodes as inputs, and the second message function uses the second message and the initially embedded edges as inputs”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of converting a molecular dynamics snapshot of the elements within the multi-element system into a directed graph. The limitation of claim 17 further limits the limitation of claim 15 by further defining what the first and second nodes and the first and second edges represent. The above limitation in the context of this claim encompasses converting a molecular dynamics snapshot of elements into a direct graph of nodes and edges, including first and second nodes and first and second edges, where the nodes represent neighboring atoms and the edges represent interatomic influences between neighboring atoms (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can convert a snapshot of elements into a directed graph comprising first and second nodes and first and second edges, where the nodes represent neighboring atoms and the edges represent interatomic influences between neighboring atoms).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 15. The limitation of claim 18 is only an additional element to the abstract ideas of claim 15.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). The limitation:
“wherein the computational method is integrated into molecular dynamics (MD) software”
As drafted, is an additional element that amounts to generally linking the use of a judicial exception to a particular technological environment or field of use, namely the molecular dynamics software environment. See MPEP 2106.05(h). Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception cannot integrate a judicial exception into a practical application. Therefore, the additional element does not integrate the abstract idea into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are generally linking the use of a judicial exception to a particular technological environment or field of use, namely the molecular dynamics software environment. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. Therefore, the claim is not patent eligible.

Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the first and second nodes represent first and second neighboring atoms and the first and second edges represent interatomic influences between the first and second neighboring atoms”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of converting a molecular dynamics snapshot of the elements within the multi-element system into a directed graph. The limitation of claim 19 further limits the limitation of claim 15 by further defining what the first and second nodes and the first and second edges represent. The above limitation in the context of this claim encompasses converting a molecular dynamics snapshot of elements into a direct graph of nodes and edges, including first and second nodes and first and second edges, where the nodes represent neighboring atoms and the edges represent interatomic influences between neighboring atoms (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can convert a snapshot of elements into a directed graph comprising first and second nodes and first and second edges, where the nodes represent neighboring atoms and the edges represent interatomic influences between neighboring atoms).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to a computational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the initially embedding step includes mapping the nodes using a unique representation of an atom's element to obtain initially embedded nodes”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of initially embedding the nodes and edges. The limitation of claim 20 further limits the limitation of claim 15 by further defining what the initially embedding comprises. The above limitation in the context of this claim encompasses initially embedding the nodes and edges, including mapping the nodes using a unique representation of an atom’s element (corresponds to mathematical calculation; see Fig. 4 and specification paragraphs [0044]-[0049] for a discussion of the equations (Equations 7, 8, and 9) used in order to calculate the initial embeddings for the nodes and edges using a one-hot encoding (mapping using a unique representation) of the element’s atom type). The limitation:
“a single dense hidden layer is used for the unique representation of an atom's element”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of using a graph neural network to simulate the motion of elements in a multi-element system, wherein a single dense hidden layer is used for the unique representation of an atom’s element (corresponds to mathematical calculations/equations; see Fig. 4 and specification paragraphs [0044]-[0057] for a discussion of the equations used for simulating the motion of elements using a GNN where a single dense hidden layer is used for the one-hot encoding (unique representation mapping) for an element’s atom type).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (US 2019/0272468 A1) in view of Prates et al. ("Typed Graph Networks").
Regarding Claim 1,
	Feinberg et al. teaches a computational method for simulating the motion of elements within a multi- element system using a graph neural network (GNN) ([0020]: "One embodiment includes a method for training a spatial convolution graph model. The method includes steps for performing a first set of graph convolutions with a spatial convolution graph model of a set of molecules" teaches a method of performing graph convolutions on a spatial graph of a set of molecules in order to predict characteristics of the set of molecules. [0028]: "the method further includes steps for predicting motion of the set of molecules" teaches that the method includes predicting (simulating) the motion of a set of molecules (i.e. the motion of elements in a multi-element system since each molecule comprises multiple elements). [0045]:"Turning now to the drawings, a visual depiction of a Gated Graph Neural Network (GGNN) is illustrated in FIG. 1. GGNN 100 is illustrated with nodes (110-120), representing atoms, and edges (130-140), representing bonds" teaches that the embodiments use a gated graph neural network), the method comprising: 
converting a molecular dynamics snapshot of the elements within the multi-element system into a directed graph comprised of nodes and edges, the nodes including first and second nodes and the edges including first and second edges (Fig. 5; [0083]: "Process 500 receives (505) atomic information for one or more molecules in a system. In a variety of embodiments, the molecules can include a source (e.g., ligand) and a target molecule. Atomic information in accordance with several embodiments of the invention includes various information regarding each molecule, including (but not limited to) distance information and chemical properties. In numerous embodiments, atom types—the 1×f.sub.b per-atom feature maps—are derived from the same initial features for both ligand and protein atoms. Process 500 builds (510) a spatial graph representation of the ligand and the target molecule. Spatial graph representations in accordance with a variety of embodiments of the invention include a distance matrix and/or an adjacency matrix" teaches building a spatial graph representation (directed graph) from atomic information of molecules in a system (molecular dynamics snapshot of elements in a multi-element system). Fig. 1; Fig. 6; teaches that the graph representation (directed graph) used as input to the GNN comprises nodes 110-120 (which includes at least a first node and a second node) and edges 130-140 (which includes at least a first edge and a second edge)); and 
predicting a force vector for one or more elements within the multi-element system based on the updated embedded edges and a unit vector pointing from the first node to the second node or the second node to the first node (Equation 24; [0147]-[0148]: "In a Newtonian system, one can write the force on the atoms: 

    PNG
    media_image1.png
    49
    598
    media_image1.png
    Greyscale

In certain embodiments, the gradient ∇(r1,r2, . . . ,rN){circumflex over (ϕ)}(x,A,R) can be computed with the backpropagation algorithm, implemented by numerous deep neural network software packages. Given input features x, input adjacency matrix A, and initial positions R.sub.0, an initial estimate of the energy {circumflex over (ϕ)}(x,A,R.sub.0) can be obtained with a single forward pass of the network" teaches that the force on the atoms/elements can be calculated (predicted) based in part on an adjacency matrix (which includes the embedded edges) and input features (which includes a unit vector). [0093]: "Input features are only basic information about atoms, bonds, and distances" teaches that input features comprise atomic information of the molecules in the graph. [0099]: "The atomic information can be but is not limited to: bond lengths within a molecule, bond strengths within a molecule, bond angles within a molecule, dihedral angles within a molecule, dihedral angles between two and/or more molecules, bond angles between two and/or more molecules, interatomic distances between pairs of atoms of the same or of two and/or more different molecules, interatomic angles between triples of atoms of the same or two and/or more different molecules), bond distances between two and/or more molecules, the charge of a molecule, electronegativity of a molecule, the dipole of a given pair of atoms, the dipole of a molecule, the dipole of a set of one or more molecules, and/or forces between two and/or more molecules. Forces between two and/or more molecules can be but are not limited to: electrostatic, ionic attraction, intermediate dipole-dipole, weak London dispersion, hydrophobic interaction, hydrophilic interaction, van der Waal's, hydrogen bonding, covalent bonding, metallic bonding, magnetic, and/or physical" teaches that the atomic information includes forces (unit vector) between atoms and molecules including bonds, dipoles, London dispersion, Van der Wahl, etc. (e.g. bonds would be forces pointing from a first node/atom to a second). [0100]: "In a variety of embodiments, building the spatial graph representation can comprise generating a distance matrix and an adjacency tensor wherein the distance matrix denotes distances between atoms of the set of molecules and the adjacency tensor indicates a plurality of different edge types between atoms. Edge types can include but are not limited to: covalent bonds, ionic bonds, polar bonds, metallic bonds, non-covalent bonds (e.g. π-π stacking), salt bridge, distance bins (hard cutoff and/or expanded in a Gaussian and/or other basis set), and/or hydrogen bonds" teaches that the adjacency tensor (matrix) indicates the plurality of edges between atoms/elements).
	Feinberg et al. does not appear to explicitly teach initially embedding the nodes and the edges to obtain initially embedded nodes and edges; and updating the initially embedded nodes and edges by passing a first message from the first edge to the first node using a first message function and passing a second message from the first node to the first edge using a second message function to obtain updated embedded nodes and edges.
	However, Prates et al. teaches initially embedding the nodes and the edges to obtain initially embedded nodes and edges (Section IV. B, second paragraph: "Because edges are labeled with numerical information (i.e. their weights), it is convenient to assign embeddings to edges and nodes alike, and initialise edge embeddings with their corresponding weights" teaches that the nodes and edges are initially assigned embeddings, which creates initial node and edge embeddings); and 
updating the initially embedded nodes and edges by passing a first message from the first edge to the first node using a first message function and passing a second message from the first node to the first edge using a second message function to obtain updated embedded nodes and edges (Listing 2; Equation 4; Section IV. B, second paragraph: "Then a TGN model can be instantiated in which nodes send messages to their incoming and outcoming edges, and edges send messages to their source and target nodes over many iterations of message passing. This model can be instantiated into the proposed TGN formalisation by defining an adjacency matrix MEV ∈ B |E|×|V| between edges and vertices (i.e. mapping each edge to its source and target vertices) and having the update step for vertex and edge embeddings be defined by:

    PNG
    media_image2.png
    136
    754
    media_image2.png
    Greyscale
" teaches that vertex (node) and edge embeddings are updated by using a message function (second message function) to send a message (second message) from a node to an edge (i.e. first node to first edge) and by using another message function (first message function) to send a message (first message) from an edge to a node (i.e. a first edge to a first node)).
	Feinberg et al. is analogous to the claimed invention because it is directed to molecular dynamics using a graph neural network.
	Prates et al. is analogous to the claimed invention because it is directed to the implementation of message passing in a graph network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate initially embedding the nodes and the edges to obtain initially embedded nodes and edges; and updating the initially embedded nodes and edges by passing a first message from the first edge to the first node using a first message function and passing a second message from the first node to the first edge using a second message function to obtain updated embedded nodes and edges as taught by Prates et al. to the disclosed invention of Feinberg et al.
	One of ordinary skill in the art would have been motivated to make this modification because "by replacing the hard-coded connections of the Graph Network model with connections between objects of different types we allow for more versatility, enabling to train models on domains with richer structure than regular graphs" (Prates et al. Section III, third paragraph).
Regarding Claim 3,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 1.
	Additionally, Prates et al. further teaches wherein the first message function uses the first message and the initially embedded nodes as inputs (Listing 2; Equation 4; Section IV. B, second paragraph: "Then a TGN model can be instantiated in which nodes send messages to their incoming and outcoming edges, and edges send messages to their source and target nodes over many iterations of message passing. This model can be instantiated into the proposed TGN formalisation by defining an adjacency matrix MEV ∈ B |E|×|V| between edges and vertices (i.e. mapping each edge to its source and target vertices) and having the update step for vertex and edge embeddings be defined by:

    PNG
    media_image2.png
    136
    754
    media_image2.png
    Greyscale
" teaches that the message function for a message (first message) sent from an edge to a vertex/node (first message function) uses the first message and the embedded nodes as inputs), and 
the second message function uses the second message and the initially embedded edges as inputs (Listing 2; Equation 4; Section IV. B, second paragraph: "Then a TGN model can be instantiated in which nodes send messages to their incoming and outcoming edges, and edges send messages to their source and target nodes over many iterations of message passing. This model can be instantiated into the proposed TGN formalisation by defining an adjacency matrix MEV ∈ B |E|×|V| between edges and vertices (i.e. mapping each edge to its source and target vertices) and having the update step for vertex and edge embeddings be defined by:

    PNG
    media_image2.png
    136
    754
    media_image2.png
    Greyscale
" teaches that the message function for a message (second message) sent from a vertex/node to an edge (second message function) uses the second message and the embedded edges as inputs).
Feinberg et al. is analogous to the claimed invention because it is directed to molecular dynamics using a graph neural network.
	Prates et al. is analogous to the claimed invention because it is directed to the implementation of message passing in a graph network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first message function uses the first message and the initially embedded nodes as inputs, and the second message function uses the second message and the initially embedded edges as inputs as taught by Prates et al. to the disclosed invention of Feinberg et al.
	One of ordinary skill in the art would have been motivated to make this modification because "by replacing the hard-coded connections of the Graph Network model with connections between objects of different types we allow for more versatility, enabling to train models on domains with richer structure than regular graphs" (Prates et al. Section III, third paragraph).
Regarding Claim 4,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 1.
	Additionally, Feinberg et al. further teaches wherein the computational method is integrated into molecular dynamics (MD) software ([0138]: "For new molecules not in the training set, processes in accordance with several embodiments of the invention can, in a single forward pass, input a fixed featurization x,A and output the point charges and other parameters necessary to conduct MD simulation in a molecular dynamics simulation package, such as (but not limited to) OpenMM, AMBER, DESMOND, and GROMACS" teaches that, in accordance with the embodiments of the invention (i.e. the computational method), the MD simulation for new molecules can be integrated into a molecular dynamics simulation package (MD software)).
Regarding Claim 5,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 1.
	Additionally, Feinberg et al. further teaches wherein the first and second nodes represent first and second neighboring atoms and the first and second edges represent interatomic influences between the first and second neighboring atoms (Fig. 1; Fig. 6; teaches that the graph representation (directed graph) used as input to the GNN comprises nodes 110-120 representing atoms (which includes first and second neighboring atoms 110 and 112) and edges 130-140 representing interatomic influences, such as bonds (which includes first and second edges between neighboring atoms 110 and 112)).
Regarding Claim 6,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 5.
	Additionally, Feinberg et al. further teaches wherein the unit vector is a representation of a direction of the interatomic influences between the first and second neighboring atoms ([0093]: "Input features are only basic information about atoms, bonds, and distances" teaches that input features comprise atomic information of the molecules in the graph. [0099]: "The atomic information can be but is not limited to: bond lengths within a molecule, bond strengths within a molecule, bond angles within a molecule, dihedral angles within a molecule, dihedral angles between two and/or more molecules, bond angles between two and/or more molecules, interatomic distances between pairs of atoms of the same or of two and/or more different molecules, interatomic angles between triples of atoms of the same or two and/or more different molecules), bond distances between two and/or more molecules, the charge of a molecule, electronegativity of a molecule, the dipole of a given pair of atoms, the dipole of a molecule, the dipole of a set of one or more molecules, and/or forces between two and/or more molecules. Forces between two and/or more molecules can be but are not limited to: electrostatic, ionic attraction, intermediate dipole-dipole, weak London dispersion, hydrophobic interaction, hydrophilic interaction, van der Waal's, hydrogen bonding, covalent bonding, metallic bonding, magnetic, and/or physical" teaches that the atomic information includes forces/ interatomic influences (unit vector) between atoms and molecules including bonds, dipoles, London dispersion, Van der Wahl, etc. (e.g. bonds would be forces pointing from a first node/atom to a second)).
Regarding Claim 9,
Feinberg et al. teaches a computational method for simulating the motion of elements within a multi- element system using a graph neural network (GNN) ([0020]: "One embodiment includes a method for training a spatial convolution graph model. The method includes steps for performing a first set of graph convolutions with a spatial convolution graph model of a set of molecules" teaches a method of performing graph convolutions on a spatial graph of a set of molecules in order to predict characteristics of the set of molecules. [0028]: "the method further includes steps for predicting motion of the set of molecules" teaches that the method includes predicting (simulating) the motion of a set of molecules (i.e. the motion of elements in a multi-element system since each molecule comprises multiple elements). [0045]:"Turning now to the drawings, a visual depiction of a Gated Graph Neural Network (GGNN) is illustrated in FIG. 1. GGNN 100 is illustrated with nodes (110-120), representing atoms, and edges (130-140), representing bonds" teaches that the embodiments use a gated graph neural network), the method comprising: 
converting a molecular dynamics snapshot of the elements within the multi-element system into a directed graph comprised of nodes and edges, the nodes including first, second and third nodes and the edges including first, second and third edges (Fig. 5; [0083]: "Process 500 receives (505) atomic information for one or more molecules in a system. In a variety of embodiments, the molecules can include a source (e.g., ligand) and a target molecule. Atomic information in accordance with several embodiments of the invention includes various information regarding each molecule, including (but not limited to) distance information and chemical properties. In numerous embodiments, atom types—the 1×f.sub.b per-atom feature maps—are derived from the same initial features for both ligand and protein atoms. Process 500 builds (510) a spatial graph representation of the ligand and the target molecule. Spatial graph representations in accordance with a variety of embodiments of the invention include a distance matrix and/or an adjacency matrix" teaches building a spatial graph representation (directed graph) from atomic information of molecules in a system (molecular dynamics snapshot of elements in a multi-element system). Fig. 1; Fig. 6; teaches that the graph representation (directed graph) used as input to the GNN comprises nodes 110-120 (which includes at least a first node and a second node) and edges 130-140 (which includes at least a first edge and a second edge)); and 
predicting a force vector for one or more elements within the multi-element system based on the updated embedded edges (Equation 24; [0147]-[0148]: "In a Newtonian system, one can write the force on the atoms: 

    PNG
    media_image1.png
    49
    598
    media_image1.png
    Greyscale

In certain embodiments, the gradient ∇(r1,r2, . . . ,rN){circumflex over (ϕ)}(x,A,R) can be computed with the backpropagation algorithm, implemented by numerous deep neural network software packages. Given input features x, input adjacency matrix A, and initial positions R.sub.0, an initial estimate of the energy {circumflex over (ϕ)}(x,A,R.sub.0) can be obtained with a single forward pass of the network" teaches that the force on the atoms/elements can be calculated (predicted) based in part on an adjacency matrix (which includes the embedded edges) and input features (which includes a unit vector). [0093]: "Input features are only basic information about atoms, bonds, and distances" teaches that input features comprise atomic information of the molecules in the graph. [0099]: "The atomic information can be but is not limited to: bond lengths within a molecule, bond strengths within a molecule, bond angles within a molecule, dihedral angles within a molecule, dihedral angles between two and/or more molecules, bond angles between two and/or more molecules, interatomic distances between pairs of atoms of the same or of two and/or more different molecules, interatomic angles between triples of atoms of the same or two and/or more different molecules), bond distances between two and/or more molecules, the charge of a molecule, electronegativity of a molecule, the dipole of a given pair of atoms, the dipole of a molecule, the dipole of a set of one or more molecules, and/or forces between two and/or more molecules. Forces between two and/or more molecules can be but are not limited to: electrostatic, ionic attraction, intermediate dipole-dipole, weak London dispersion, hydrophobic interaction, hydrophilic interaction, van der Waal's, hydrogen bonding, covalent bonding, metallic bonding, magnetic, and/or physical" teaches that the atomic information includes forces (unit vector) between atoms and molecules including bonds, dipoles, London dispersion, Van der Wahl, etc. (e.g. bonds would be forces pointing from a first node/atom to a second). [0100]: "In a variety of embodiments, building the spatial graph representation can comprise generating a distance matrix and an adjacency tensor wherein the distance matrix denotes distances between atoms of the set of molecules and the adjacency tensor indicates a plurality of different edge types between atoms. Edge types can include but are not limited to: covalent bonds, ionic bonds, polar bonds, metallic bonds, non-covalent bonds (e.g. π-π stacking), salt bridge, distance bins (hard cutoff and/or expanded in a Gaussian and/or other basis set), and/or hydrogen bonds" teaches that the adjacency tensor (matrix) indicates the plurality of edges between atoms/elements).
	Feinberg et al. does not appear to explicitly teach initially embedding the nodes and the edges to obtain initially embedded nodes and edges; updating the initially embedded nodes and edges by passing a first message from the first edge to the first node using a first message function and passing a second message from the first node to the first edge using a second message function to obtain updated embedded nodes and edges, and the second message function representing interactions between the first, second and third nodes.
	However, Prates et al. teaches initially embedding the nodes and the edges to obtain initially embedded nodes and edges (Section IV. B, second paragraph: "Because edges are labeled with numerical information (i.e. their weights), it is convenient to assign embeddings to edges and nodes alike, and initialise edge embeddings with their corresponding weights" teaches that the nodes and edges are initially assigned embeddings, which creates initial node and edge embeddings); 
updating the initially embedded nodes and edges by passing a first message from the first edge to the first node using a first message function and passing a second message from the first node to the first edge using a second message function to obtain updated embedded nodes and edges (Listing 2; Equation 4; Section IV. B, second paragraph: "Then a TGN model can be instantiated in which nodes send messages to their incoming and outcoming edges, and edges send messages to their source and target nodes over many iterations of message passing. This model can be instantiated into the proposed TGN formalisation by defining an adjacency matrix MEV ∈ B |E|×|V| between edges and vertices (i.e. mapping each edge to its source and target vertices) and having the update step for vertex and edge embeddings be defined by:

    PNG
    media_image2.png
    136
    754
    media_image2.png
    Greyscale
" teaches that vertex (node) and edge embeddings are updated by using a message function (second message function) to send a message (second message) from a node to an edge (i.e. first node to first edge) and by using another message function (first message function) to send a message (first message) from an edge to a node (i.e. a first edge to a first node)), and 
the second message function representing interactions between the first, second and third nodes (Section II, first paragraph: "The Graph Network formalisation includes nodes, edges and the graph in its ontology, which is to say that the model projects each node, edge and additionally the entire graph on an hyper-dimensional space. These projections (also called embeddings) may be iteratively refined over many iterations of message-passing in which nodes communicate with edges (and vice-versa) and both of them communicate with a global embedding representing the entire graph" teaches that message-passing, including in which nodes communicate with edges (i.e. via the second message function), is used for global communication across embeddings in the graph, meaning that nodes can communicate/interact with all of the other nodes across the graph (i.e. first, second, and third nodes can interact via the second message function)).
	Feinberg et al. is analogous to the claimed invention because it is directed to molecular dynamics using a graph neural network.
	Prates et al. is analogous to the claimed invention because it is directed to the implementation of message passing in a graph network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate initially embedding the nodes and the edges to obtain initially embedded nodes and edges; updating the initially embedded nodes and edges by passing a first message from the first edge to the first node using a first message function and passing a second message from the first node to the first edge using a second message function to obtain updated embedded nodes and edges, and the second message function representing interactions between the first, second and third nodes as taught by Prates et al. to the disclosed invention of Feinberg et al.
	One of ordinary skill in the art would have been motivated to make this modification because "by replacing the hard-coded connections of the Graph Network model with connections between objects of different types we allow for more versatility, enabling to train models on domains with richer structure than regular graphs" (Prates et al. Section III, third paragraph).
Regarding Claim 11,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 9.
	Additionally, Prates et al. further teaches wherein the first message function uses the first message and the initially embedded nodes as inputs (Listing 2; Equation 4; Section IV. B, second paragraph: "Then a TGN model can be instantiated in which nodes send messages to their incoming and outcoming edges, and edges send messages to their source and target nodes over many iterations of message passing. This model can be instantiated into the proposed TGN formalisation by defining an adjacency matrix MEV ∈ B |E|×|V| between edges and vertices (i.e. mapping each edge to its source and target vertices) and having the update step for vertex and edge embeddings be defined by:

    PNG
    media_image2.png
    136
    754
    media_image2.png
    Greyscale
" teaches that the message function for a message (first message) sent from an edge to a vertex/node (first message function) uses the first message and the embedded nodes as inputs), and 
the second message function uses the second message and the initially embedded edges as inputs (Listing 2; Equation 4; Section IV. B, second paragraph: "Then a TGN model can be instantiated in which nodes send messages to their incoming and outcoming edges, and edges send messages to their source and target nodes over many iterations of message passing. This model can be instantiated into the proposed TGN formalisation by defining an adjacency matrix MEV ∈ B |E|×|V| between edges and vertices (i.e. mapping each edge to its source and target vertices) and having the update step for vertex and edge embeddings be defined by:

    PNG
    media_image2.png
    136
    754
    media_image2.png
    Greyscale
" teaches that the message function for a message (second message) sent from a vertex/node to an edge (second message function) uses the second message and the embedded edges as inputs).
Feinberg et al. is analogous to the claimed invention because it is directed to molecular dynamics using a graph neural network.
	Prates et al. is analogous to the claimed invention because it is directed to the implementation of message passing in a graph network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first message function uses the first message and the initially embedded nodes as inputs, and the second message function uses the second message and the initially embedded edges as inputs as taught by Prates et al. to the disclosed invention of Feinberg et al.
	One of ordinary skill in the art would have been motivated to make this modification because "by replacing the hard-coded connections of the Graph Network model with connections between objects of different types we allow for more versatility, enabling to train models on domains with richer structure than regular graphs" (Prates et al. Section III, third paragraph).
Regarding Claim 12,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 9.
	Additionally, Feinberg et al. further teaches wherein the computational method is integrated into molecular dynamics (MD) software ([0138]: "For new molecules not in the training set, processes in accordance with several embodiments of the invention can, in a single forward pass, input a fixed featurization x,A and output the point charges and other parameters necessary to conduct MD simulation in a molecular dynamics simulation package, such as (but not limited to) OpenMM, AMBER, DESMOND, and GROMACS" teaches that, in accordance with the embodiments of the invention (i.e. the computational method), the MD simulation for new molecules can be integrated into a molecular dynamics simulation package (MD software)).
Regarding Claim 13,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 9.
	Additionally, Feinberg et al. further teaches wherein the first and second nodes represent first and second neighboring atoms and the first and second edges represent interatomic influences between the first and second neighboring atoms (Fig. 1; Fig. 6; teaches that the graph representation (directed graph) used as input to the GNN comprises nodes 110-120 representing atoms (which includes first and second neighboring atoms 110 and 112) and edges 130-140 representing interatomic influences, such as bonds (which includes first and second edges between neighboring atoms 110 and 112)).
Regarding Claim 15,
Feinberg et al. teaches a computational method for simulating the motion of elements within a multi- element system using a graph neural network (GNN) ([0020]: "One embodiment includes a method for training a spatial convolution graph model. The method includes steps for performing a first set of graph convolutions with a spatial convolution graph model of a set of molecules" teaches a method of performing graph convolutions on a spatial graph of a set of molecules in order to predict characteristics of the set of molecules. [0028]: "the method further includes steps for predicting motion of the set of molecules" teaches that the method includes predicting (simulating) the motion of a set of molecules (i.e. the motion of elements in a multi-element system since each molecule comprises multiple elements). [0045]:"Turning now to the drawings, a visual depiction of a Gated Graph Neural Network (GGNN) is illustrated in FIG. 1. GGNN 100 is illustrated with nodes (110-120), representing atoms, and edges (130-140), representing bonds" teaches that the embodiments use a gated graph neural network), the method comprising: 
converting a molecular dynamics snapshot of the elements within the multi-element system into a directed graph comprised of nodes and edges, the nodes including first and second nodes and the edges including first and second edges (Fig. 5; [0083]: "Process 500 receives (505) atomic information for one or more molecules in a system. In a variety of embodiments, the molecules can include a source (e.g., ligand) and a target molecule. Atomic information in accordance with several embodiments of the invention includes various information regarding each molecule, including (but not limited to) distance information and chemical properties. In numerous embodiments, atom types—the 1×f.sub.b per-atom feature maps—are derived from the same initial features for both ligand and protein atoms. Process 500 builds (510) a spatial graph representation of the ligand and the target molecule. Spatial graph representations in accordance with a variety of embodiments of the invention include a distance matrix and/or an adjacency matrix" teaches building a spatial graph representation (directed graph) from atomic information of molecules in a system (molecular dynamics snapshot of elements in a multi-element system). Fig. 1; Fig. 6; teaches that the graph representation (directed graph) used as input to the GNN comprises nodes 110-120 (which includes at least a first node and a second node) and edges 130-140 (which includes at least a first edge and a second edge)); and 
predicting a force vector for one or more elements within the multi-element system based on the updated embedded edges (Equation 24; [0147]-[0148]: "In a Newtonian system, one can write the force on the atoms: 

    PNG
    media_image1.png
    49
    598
    media_image1.png
    Greyscale

In certain embodiments, the gradient ∇(r1,r2, . . . ,rN){circumflex over (ϕ)}(x,A,R) can be computed with the backpropagation algorithm, implemented by numerous deep neural network software packages. Given input features x, input adjacency matrix A, and initial positions R.sub.0, an initial estimate of the energy {circumflex over (ϕ)}(x,A,R.sub.0) can be obtained with a single forward pass of the network" teaches that the force on the atoms/elements can be calculated (predicted) based in part on an adjacency matrix (which includes the embedded edges) and input features (which includes a unit vector). [0093]: "Input features are only basic information about atoms, bonds, and distances" teaches that input features comprise atomic information of the molecules in the graph. [0099]: "The atomic information can be but is not limited to: bond lengths within a molecule, bond strengths within a molecule, bond angles within a molecule, dihedral angles within a molecule, dihedral angles between two and/or more molecules, bond angles between two and/or more molecules, interatomic distances between pairs of atoms of the same or of two and/or more different molecules, interatomic angles between triples of atoms of the same or two and/or more different molecules), bond distances between two and/or more molecules, the charge of a molecule, electronegativity of a molecule, the dipole of a given pair of atoms, the dipole of a molecule, the dipole of a set of one or more molecules, and/or forces between two and/or more molecules. Forces between two and/or more molecules can be but are not limited to: electrostatic, ionic attraction, intermediate dipole-dipole, weak London dispersion, hydrophobic interaction, hydrophilic interaction, van der Waal's, hydrogen bonding, covalent bonding, metallic bonding, magnetic, and/or physical" teaches that the atomic information includes forces (unit vector) between atoms and molecules including bonds, dipoles, London dispersion, Van der Wahl, etc. (e.g. bonds would be forces pointing from a first node/atom to a second). [0100]: "In a variety of embodiments, building the spatial graph representation can comprise generating a distance matrix and an adjacency tensor wherein the distance matrix denotes distances between atoms of the set of molecules and the adjacency tensor indicates a plurality of different edge types between atoms. Edge types can include but are not limited to: covalent bonds, ionic bonds, polar bonds, metallic bonds, non-covalent bonds (e.g. π-π stacking), salt bridge, distance bins (hard cutoff and/or expanded in a Gaussian and/or other basis set), and/or hydrogen bonds" teaches that the adjacency tensor (matrix) indicates the plurality of edges between atoms/elements).
	Feinberg et al. does not appear to explicitly teach initially embedding the nodes and the edges to obtain initially embedded nodes and edges; and updating the initially embedded nodes and edges by iteratively passing a first message from the first edge to the first node using a first message function and iteratively passing a second message from the first node to the first edge using a second message function to obtain updated embedded nodes and edges.
	However, Prates et al. teaches initially embedding the nodes and the edges to obtain initially embedded nodes and edges (Section IV. B, second paragraph: "Because edges are labeled with numerical information (i.e. their weights), it is convenient to assign embeddings to edges and nodes alike, and initialise edge embeddings with their corresponding weights" teaches that the nodes and edges are initially assigned embeddings, which creates initial node and edge embeddings); and 
updating the initially embedded nodes and edges by iteratively passing a first message from the first edge to the first node using a first message function and iteratively passing a second message from the first node to the first edge using a second message function to obtain updated embedded nodes and edges (Listing 2; Equation 4; Section IV. B, second paragraph: "Then a TGN model can be instantiated in which nodes send messages to their incoming and outcoming edges, and edges send messages to their source and target nodes over many iterations of message passing. This model can be instantiated into the proposed TGN formalisation by defining an adjacency matrix MEV ∈ B |E|×|V| between edges and vertices (i.e. mapping each edge to its source and target vertices) and having the update step for vertex and edge embeddings be defined by:

    PNG
    media_image2.png
    136
    754
    media_image2.png
    Greyscale
" teaches that vertex (node) and edge embeddings are updated by using a message function (second message function) to send a message (second message) from a node to an edge (i.e. first node to first edge) and by using another message function (first message function) to send a message (first message) from an edge to a node (i.e. a first edge to a first node) over many iterations).
	Feinberg et al. is analogous to the claimed invention because it is directed to molecular dynamics using a graph neural network.
	Prates et al. is analogous to the claimed invention because it is directed to the implementation of message passing in a graph network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate initially embedding the nodes and the edges to obtain initially embedded nodes and edges; and updating the initially embedded nodes and edges by iteratively passing a first message from the first edge to the first node using a first message function and iteratively passing a second message from the first node to the first edge using a second message function to obtain updated embedded nodes and edges as taught by Prates et al. to the disclosed invention of Feinberg et al.
	One of ordinary skill in the art would have been motivated to make this modification because "by replacing the hard-coded connections of the Graph Network model with connections between objects of different types we allow for more versatility, enabling to train models on domains with richer structure than regular graphs" (Prates et al. Section III, third paragraph).
Regarding Claim 16,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 15.
	Additionally, Prates et al. further teaches wherein the iteratively passing steps of the updating step are conducted more than once (Section IV. B, second paragraph: "Then a TGN model can be instantiated in which nodes send messages to their incoming and outcoming edges, and edges send messages to their source and target nodes over many iterations of message passing" teaches that the message passing occurs over many iterations (i.e. conducted more than once)).
Feinberg et al. is analogous to the claimed invention because it is directed to molecular dynamics using a graph neural network.
	Prates et al. is analogous to the claimed invention because it is directed to the implementation of message passing in a graph network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the iteratively passing steps of the updating step are conducted more than once as taught by Prates et al. to the disclosed invention of Feinberg et al.
	One of ordinary skill in the art would have been motivated to make this modification because "by replacing the hard-coded connections of the Graph Network model with connections between objects of different types we allow for more versatility, enabling to train models on domains with richer structure than regular graphs" (Prates et al. Section III, third paragraph).
Regarding Claim 17,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 15.
	Additionally, Prates et al. further teaches wherein the first message function uses the first message and the initially embedded nodes as inputs (Listing 2; Equation 4; Section IV. B, second paragraph: " Then a TGN model can be instantiated in which nodes send messages to their incoming and outcoming edges, and edges send messages to their source and target nodes over many iterations of message passing. This model can be instantiated into the proposed TGN formalisation by defining an adjacency matrix MEV ∈ B |E|×|V| between edges and vertices (i.e. mapping each edge to its source and target vertices) and having the update step for vertex and edge embeddings be defined by:

    PNG
    media_image2.png
    136
    754
    media_image2.png
    Greyscale
" teaches that the message function for a message (first message) sent from an edge to a vertex/node (first message function) uses the first message and the embedded nodes as inputs), and 
the second message function uses the second message and the initially embedded edges as inputs (Listing 2; Equation 4; Section IV. B, second paragraph: " Then a TGN model can be instantiated in which nodes send messages to their incoming and outcoming edges, and edges send messages to their source and target nodes over many iterations of message passing. This model can be instantiated into the proposed TGN formalisation by defining an adjacency matrix MEV ∈ B |E|×|V| between edges and vertices (i.e. mapping each edge to its source and target vertices) and having the update step for vertex and edge embeddings be defined by:

    PNG
    media_image2.png
    136
    754
    media_image2.png
    Greyscale
" teaches that the message function for a message (second message) sent from a vertex/node to an edge (second message function) uses the second message and the embedded edges as inputs).
Feinberg et al. is analogous to the claimed invention because it is directed to molecular dynamics using a graph neural network.
	Prates et al. is analogous to the claimed invention because it is directed to the implementation of message passing in a graph network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first message function uses the first message and the initially embedded nodes as inputs, and the second message function uses the second message and the initially embedded edges as inputs as taught by Prates et al. to the disclosed invention of Feinberg et al.
	One of ordinary skill in the art would have been motivated to make this modification because "by replacing the hard-coded connections of the Graph Network model with connections between objects of different types we allow for more versatility, enabling to train models on domains with richer structure than regular graphs" (Prates et al. Section III, third paragraph).
Regarding Claim 18,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 15.
	Additionally, Feinberg et al. further teaches wherein the computational method is integrated into molecular dynamics (MD) software ([0138]: "For new molecules not in the training set, processes in accordance with several embodiments of the invention can, in a single forward pass, input a fixed featurization x,A and output the point charges and other parameters necessary to conduct MD simulation in a molecular dynamics simulation package, such as (but not limited to) OpenMM, AMBER, DESMOND, and GROMACS" teaches that, in accordance with the embodiments of the invention (i.e. the computational method), the MD simulation for new molecules can be integrated into a molecular dynamics simulation package (MD software)).
Regarding Claim 19,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 15.
	Additionally, Feinberg et al. further teaches wherein the first and second nodes represent first and second neighboring atoms and the first and second edges represent interatomic influences between the first and second neighboring atoms (Fig. 1; Fig. 6; teaches that the graph representation (directed graph) used as input to the GNN comprises nodes 110-120 representing atoms (which includes first and second neighboring atoms 110 and 112) and edges 130-140 representing interatomic influences, such as bonds (which includes first and second edges between neighboring atoms 110 and 112)).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (US 2019/0272468 A1) in view of Prates et al. ("Typed Graph Networks") and further in view of Majumdar (US 2018/0137155 A1).
Regarding Claim 2,
	Feinberg et al. in view of Prates et al. teaches the computational method of claim 1.
	Feinberg et al. in view of Prates et al. does not appear to explicitly teach wherein the initially embedding step includes initially embedding the edges using a Gaussian filter to obtain the initially embedded edges.
	However, Majumdar teaches wherein the initially embedding step includes initially embedding the edges using a Gaussian filter to obtain the initially embedded edges ([0051]: "Moreover, by certain aspects of the present disclosure, one can use complex valued kernels for potential field functions to determine a geometric shape for vertices as an embedding (within a GMAP), and that the process produces what we define here as the Q-Medoids in the GMAP using its darts (which represent the original graph vertices or edges). An iterative random process, similarly to classical Gaussian process methods, which are analogous to the quantum random walk process, is used to model locales of the graph" teaches that a Gaussian process (Gaussian filter) can be used when embedding a dart (which includes the edges of the graph) of a graph).
	Feinberg et al. is analogous to the claimed invention because it is directed to molecular dynamics using a graph neural network.
	Prates et al. is analogous to the claimed invention because it is directed to the implementation of message passing in a graph network.
	Majumdar is analogous to the claimed invention because it is directed to the encoding/embedding of the nodes and edges of a graph.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the initially embedding step includes initially embedding the edges using a Gaussian filter to obtain the initially embedded edges as taught by Majumdar to the disclosed invention of Feinberg et al. in view of Prates et al.
	One of ordinary skill in the art would have been motivated to make this modification to "enable fast localized processing to index the fine-grained substructures" (Majumdar [0078]).
Regarding Claim 10,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 9.
	Feinberg et al. in view of Prates et al. does not appear to explicitly teach wherein the initially embedding step includes initially embedding the edges using a Gaussian filter to obtain the initially embedded edges.
	However, Majumdar teaches wherein the initially embedding step includes initially embedding the edges using a Gaussian filter to obtain the initially embedded edges ([0051]: "Moreover, by certain aspects of the present disclosure, one can use complex valued kernels for potential field functions to determine a geometric shape for vertices as an embedding (within a GMAP), and that the process produces what we define here as the Q-Medoids in the GMAP using its darts (which represent the original graph vertices or edges). An iterative random process, similarly to classical Gaussian process methods, which are analogous to the quantum random walk process, is used to model locales of the graph" teaches that a Gaussian process (Gaussian filter) can be used when embedding a dart (which includes the edges of the graph) of a graph).
	Feinberg et al. is analogous to the claimed invention because it is directed to molecular dynamics using a graph neural network.
	Prates et al. is analogous to the claimed invention because it is directed to the implementation of message passing in a graph network.
	Majumdar is analogous to the claimed invention because it is directed to the encoding/embedding of the nodes and edges of a graph.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the initially embedding step includes initially embedding the edges using a Gaussian filter to obtain the initially embedded edges as taught by Majumdar to the disclosed invention of Feinberg et al. in view of Prates et al.
	One of ordinary skill in the art would have been motivated to make this modification to "enable fast localized processing to index the fine-grained substructures" (Majumdar [0078]).

Claims 7, 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (US 2019/0272468 A1) in view of Prates et al. ("Typed Graph Networks") and further in view of Bojchevski et al. ("Deep Gaussian Embedding of Graphs: Unsupervised Inductive Learning via Ranking").
Regarding Claim 7,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 5.
	Feinberg et al. in view of Prates et al. does not appear to explicitly teach wherein the initially embedding step includes mapping the nodes using a unique representation of an atom's element to obtain initially embedded nodes.
	However, Bojchevski teaches wherein the initially embedding step includes mapping the nodes using a unique representation of an atom's element to obtain initially embedded nodes (Section 3.4, second paragraph: "As already discussed, our method easily handles plain graphs, when the attributes are not available, by using one-hot encoding of the nodes instead. As we later show in the experiments we are able to learn useful representations in this scenario, even outperforming some attributed approaches" teaches mapping the nodes by using a one-hot encoding of the nodes, which results in a unique representation for the embedded nodes (e.g. since each node corresponds to an atom, one-hot encoding for the nodes would map nodes into unique representations based on the atom's element)).
	Feinberg et al. is analogous to the claimed invention because it is directed to molecular dynamics using a graph neural network.
	Prates et al. is analogous to the claimed invention because it is directed to the implementation of message passing in a graph network.
	Bojchevski is analogous to the claimed invention because it is directed to the encoding/embedding of the nodes and edges of a graph.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the initially embedding step includes mapping the nodes using a unique representation of an atom's element to obtain initially embedded nodes as taught by Bojchevski et al. to the disclosed invention of Feinberg et al. in view of Prates et al.
	One of ordinary skill in the art would have been motivated to make this modification to "efficiently learn versatile node embeddings on large scale (attributed) graphs that show strong performance on tasks such as link prediction and node classification" (Bojchevski et al. Abstract).
Regarding Claim 8,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 6.
	Feinberg et al. in view of Prates et al. does not appear to explicitly teach wherein a single dense hidden layer is used for the unique representation of an atom's element.
	However, Bojchevski teaches wherein a single dense hidden layer is used for the unique representation of an atom's element (Appendix B, second paragraph: "As a sensible default we recommend an encoder with a single hidden layer of size s1 = 512" teaches that the encoder (i.e. for the one-hot encoding for a unique representation of each node (e.g. for where nodes correspond to an atom, the one-hot encoding would be a unique representation of each atom's element)) can be implemented by a single dense hidden layer).
	Feinberg et al. is analogous to the claimed invention because it is directed to molecular dynamics using a graph neural network.
	Prates et al. is analogous to the claimed invention because it is directed to the implementation of message passing in a graph network.
	Bojchevski is analogous to the claimed invention because it is directed to the encoding/embedding of the nodes and edges of a graph.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a single dense hidden layer is used for the unique representation of an atom's element as taught by Bojchevski et al. to the disclosed invention of Feinberg et al. in view of Prates et al.
	One of ordinary skill in the art would have been motivated to make this modification to "efficiently learn versatile node embeddings on large scale (attributed) graphs that show strong performance on tasks such as link prediction and node classification" (Bojchevski et al. Abstract).
Regarding Claim 14,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 13.
	Feinberg et al. in view of Prates et al. does not appear to explicitly teach wherein the initially embedding step includes mapping the nodes using a unique representation of an atom's element to obtain the initially embedded nodes, and a single dense hidden layer is used for the unique representation of the atom's element.
	However, Bojchevski teaches wherein the initially embedding step includes mapping the nodes using a unique representation of an atom's element to obtain the initially embedded nodes (Section 3.4, second paragraph: "As already discussed, our method easily handles plain graphs, when the attributes are not available, by using one-hot encoding of the nodes instead. As we later show in the experiments we are able to learn useful representations in this scenario, even outperforming some attributed approaches" teaches mapping the nodes by using a one-hot encoding of the nodes, which results in a unique representation for the embedded nodes (e.g. since each node corresponds to an atom, one-hot encoding for the nodes would map nodes into unique representations based on the atom's element)), and 
a single dense hidden layer is used for the unique representation of the atom's element (Appendix B, second paragraph: "As a sensible default we recommend an encoder with a single hidden layer of size s1 = 512" teaches that the encoder (i.e. for the one-hot encoding for a unique representation of each node (e.g. for where nodes correspond to an atom, the one-hot encoding would be a unique representation of each atom's element)) can be implemented by a single dense hidden layer).
	Feinberg et al. is analogous to the claimed invention because it is directed to molecular dynamics using a graph neural network.
	Prates et al. is analogous to the claimed invention because it is directed to the implementation of message passing in a graph network.
	Bojchevski is analogous to the claimed invention because it is directed to the encoding/embedding of the nodes and edges of a graph.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the initially embedding step includes mapping the nodes using a unique representation of an atom's element to obtain the initially embedded nodes, and a single dense hidden layer is used for the unique representation of the atom's element as taught by Bojchevski et al. to the disclosed invention of Feinberg et al. in view of Prates et al.
	One of ordinary skill in the art would have been motivated to make this modification to "efficiently learn versatile node embeddings on large scale (attributed) graphs that show strong performance on tasks such as link prediction and node classification" (Bojchevski et al. Abstract).
Regarding Claim 20,
Feinberg et al. in view of Prates et al. teaches the computational method of claim 19.
	Feinberg et al. in view of Prates et al. does not appear to explicitly teach wherein the initially embedding step includes mapping the nodes using a unique representation of an atom's element to obtain initially embedded nodes, and a single dense hidden layer is used for the unique representation of an atom's element.
	However, Bojchevski teaches wherein the initially embedding step includes mapping the nodes using a unique representation of an atom's element to obtain initially embedded nodes (Section 3.4, second paragraph: "As already discussed, our method easily handles plain graphs, when the attributes are not available, by using one-hot encoding of the nodes instead. As we later show in the experiments we are able to learn useful representations in this scenario, even outperforming some attributed approaches" teaches mapping the nodes by using a one-hot encoding of the nodes, which results in a unique representation for the embedded nodes (e.g. since each node corresponds to an atom, one-hot encoding for the nodes would map nodes into unique representations based on the atom's element)), and 
a single dense hidden layer is used for the unique representation of an atom's element (Appendix B, second paragraph: "As a sensible default we recommend an encoder with a single hidden layer of size s1 = 512" teaches that the encoder (i.e. for the one-hot encoding for a unique representation of each node (e.g. for where nodes correspond to an atom, the one-hot encoding would be a unique representation of each atom's element)) can be implemented by a single dense hidden layer).
	Feinberg et al. is analogous to the claimed invention because it is directed to molecular dynamics using a graph neural network.
	Prates et al. is analogous to the claimed invention because it is directed to the implementation of message passing in a graph network.
	Bojchevski is analogous to the claimed invention because it is directed to the encoding/embedding of the nodes and edges of a graph.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the initially embedding step includes mapping the nodes using a unique representation of an atom's element to obtain initially embedded nodes, and a single dense hidden layer is used for the unique representation of an atom's element as taught by Bojchevski et al. to the disclosed invention of Feinberg et al. in view of Prates et al.
	One of ordinary skill in the art would have been motivated to make this modification to "efficiently learn versatile node embeddings on large scale (attributed) graphs that show strong performance on tasks such as link prediction and node classification" (Bojchevski et al. Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125